DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CONTINUING DATA
This application is a 371 of PCT/JP2017/005835 02/17/2017
FOREIGN APPLICATIONS
JAPAN 2016-028109 02/17/2016
JAPAN 2016-211476 10/28/2016
	Claims 1-17 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 7-14, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ozaki (Nucleosides, Nucleotides, and Nucleic Acids, 28:93-952, 2009, cited on IDS) in view of Strömberg (WO 2014/131892 A1, September 4, 2014, cited on IDS).
Ozaki teaches the following compounds and ODNs (pages 944 and 946):

    PNG
    media_image1.png
    244
    444
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    238
    710
    media_image2.png
    Greyscale

ODN 2 is a compound wherein Z1, R1, R2, Z2 are all H, n is 2, R3, R4, R5, and R6 are all H, and Bx is 2-oxo-pyrimidin-1-yl group substituted with a hydroxyl group such as V-2 in paragraph [0073] of the specification.  Ozaki’s compound is prepared via a route that includes one or both of Z1 and Z2 being protected (page 945, Scheme 1).  Compound VIII is one wherein n is 2 and R5 and R6 are both methyl.
	Ozaki’s compound has one carbon between Z and the amide bond, while the claimed compounds have two carbons in that position.
Strömberg teaches formula I in claim 1, wherein p can be 1 or 2:

    PNG
    media_image3.png
    239
    345
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time the application was filed to prepare Ozaki’s compounds wherein the compound had 2 carbons between Z and the amide bond.  The claimed compound is a homolog of the compound taught by Ozaki, 2 group.  MPEP 2144.09 states that homologs are “compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups,” and are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. It would have been obvious to one of ordinary skill in the art to modify the reference compound to prepare a structural homolog.  One having ordinary skill in the art would have been motivated to prepare the instantly claimed compound because such structurally homologous compounds are expected to possess similar properties, and thus would be expected to have similar utility as the prior art products.  It has been held that compounds that are structurally homologous to prior art compounds are prima facie obvious, absent a showing of unexpected results. In re Hass, 60 USPQ 544 (CCPA 1944); In re Henze, 85 USPQ 261 (CCPA 1950).  Furthermore, Strömberg teaches that compounds having the same core structure can have one or two carbons at the indicated position. 

Claims 1-4, 7-14, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Milton (Eur. J. Org. Chem. 2013, 7184-7192, cited on IDS) in view of Strömberg (WO 2014/131892 A1, September 4, 2014, cited on IDS)
Milton teaches the following compound on page 7186:

    PNG
    media_image4.png
    253
    192
    media_image4.png
    Greyscale

This is is a compound wherein Z1, R1, R2, are all H, Z2 is a phosphorus containing group, n is 2, R3, R4, R5, and R6 are all H, and Bx is a purin-9-yl group substituted with an amino group.  The compound is prepared by a process wherein one or both of Z1 and Z2 are protecting groups (page 7185 compounds 3 and 5).
Milton’s compound has one carbon between Z and the amide bond, while the claimed compounds have two carbons in that position.
Strömberg teaches formula I in claim 1, wherein p can be 1 or 2:

    PNG
    media_image3.png
    239
    345
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time the application was filed to prepare Milton’s compounds wherein the compound had 2 carbons between Z and 2 group.  MPEP 2144.09 states that homologs are “compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups,” and are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. It would have been obvious to one of ordinary skill in the art to modify the reference compound to prepare a structural homolog.  One having ordinary skill in the art would have been motivated to prepare the instantly claimed compound because such structurally homologous compounds are expected to possess similar properties, and thus would be expected to have similar utility as the prior art products.  It has been held that compounds that are structurally homologous to prior art compounds are prima facie obvious, absent a showing of unexpected results. In re Hass, 60 USPQ 544 (CCPA 1944); In re Henze, 85 USPQ 261 (CCPA 1950).  Furthermore, Strömberg teaches that compounds having the same core structure can have one or two carbons at the indicated position. 

Conclusion
Claims 1-4, 7-14, and 17 is/are rejected.  Claims 5-6 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAYLA D BERRY/Primary Examiner, Art Unit 1623